Citation Nr: 1241686	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for ulcerative colitis.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in Oakland, California.



FINDING OF FACT

The competent evidence of record does not establish that ulcerative colitis was incurred in or aggravated by the Veteran's active service, or is otherwise related to any aspect of the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 

Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that through a VCAA letter dated March 2009 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a) must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letter to the Veteran was provided in March 2009, prior to the initial unfavorable decision in September 2009.  The letter also met the content requirements of Dingess, including explaining the criteria to establish a disability rating and an effective date.

On that basis, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the substance or timing of the notice provided affected the essential fairness of the adjudication or resulted in any prejudice to the appellant. 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes private treatment records, lay evidence, and some service treatment records, specifically the Veteran's entrance and exit examinations and report of medical history.  The Board acknowledges that the Veteran's service treatment records are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The RO set forth its actions in a formal finding of unavailability dated August 2009. In that letter, the RO notified the Veteran that he could submit documents that could substitute for service treatment records, including buddy statements and private medical records. See O'Hare v. Derwinski, 1 Vet. App. 265 (1991).

Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board has found as a fact that there was no in-service injury or disease to which ulcerative colitis could be related.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for ulcerative colitis.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  The duty to provide an examination is not triggered if there is no in-service injury, disease, or incident that a disability might be linked to.  38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion that purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Therefore, the duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) (2012).

In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulations.

2. Analysis

The Veteran asserts he has ulcerative colitis related to service.  Specifically, he contends that although ulcerative colitis was not diagnosed until after he left service, its onset was during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2012).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a) (2012).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Where, as here, the Veteran's service medical records are missing or destroyed, "the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare, 1 Vet. App. at 367 (1991).  However, there is not a heightened benefit of the doubt, but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In statements in support of his claim in April and November 2009, the Veteran said he began having stomach pain in the service while living in Japan.  He contended that he told the ship's doctor of his stomach pain numerous times.  He said the doctor diagnosed him with constipation and prescribed laxatives.  The Veteran opined that he had had undiagnosed ulcerative colitis since his second year in service brought on by the stress of military life and diet.

The Veteran submitted three lay statements.  Statements by both his mother and his grandmother in April 2009 relate that the Veteran complained to them of stomach pain six months prior to leaving service.  His grandmother stated that he told her the pain was worse after he ate and when he used the bathroom.  Both reported seeing the Veteran experience difficulty after eating large meals in the months after his separation from service.

In February 2009, the Records Management Center ("RMC") indicated that it was unable to locate any service treatment records for the Veteran.  Copies of the Veteran's entrance and separation physical were obtained from the Defense Personnel Records Information System.  No stomach problems are noted on the Veteran's VA entrance examination in October 1999 or his separation examination in August 2003.  On his report of medical history at separation from service, he indicated that he had no past or current medical history involving his stomach or intestines. 

According to VA clinic records, the Veteran was seen in June 2005, about eight months after leaving service, for a primary care examination.  He reported no complaints at that time.  He returned to the VA in June 2006 complaining of left abdominal pain, loose stools, diarrhea, and increased pain after eating.  He was diagnosed with acute pancreatitis, and an August 2006 VA primary care note states that he reported his condition spontaneously improved at home and he had no further abdominal pain.  The cause was attributed to heavy alcohol consumption. VA records show he returned to the VA seeking medical treatment for unrelated medical issues three more times in the next two years, in April 2007, March 2008, and June 2008. 

In August 2008 the Veteran sought treatment at the emergency department reporting left abdominal pain; increased pain after eating; and brown, bloody diarrhea.  After returning again in September with a 30 pound weight loss he was diagnosed with ulcerative colitis.  At that time he reported a one to one and a half month history of bloody diarrhea and stomach pain and a two to three month history of loose stool.  In November he went to the hospital, where records show he reported being in his usual state of health until about three months prior when his abdominal pain and bowel issues began.  He denied all significant medical history with the exception of pancreatitis two years prior.
The lay statements in this case include those made by the Veteran and statements from his mother and grandmother discussing the Veteran's in-service stomach pain. The Veteran is competent to report a history of in-service symptoms such as stomach pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Board finds the Veteran's statements regarding stomach pain while in service not to be credible.  

In his report of medical history on his August 2003 discharge VA examination, the Veteran reported no stomach or other problems, nor were any noted on clinical evaluation.  He also recounted no history of such troubles at a VA primary care examination in June 2005.  He further only recounted a couple month history of his symptoms in 2008 when he was diagnosed with ulcerative colitis nearly five years after leaving service.  His assertions of prior good health and recent onset of symptoms in those records are inconsistent with his subsequent statements that he experienced stomach pain in service.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of the onset of stomach pain during service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The Board finds that more probative value should be given to his hospital and post-service VA medical records as statements in those records were made for treatment purposes rather than compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Further, although the Veteran's mother and grandmother are competent to report what they observed and what they recalled the Veteran telling them, the Board finds their statements related to the Veteran's early reports of stomach pain are also not credible as they conflict with statements made by the Veteran for purposes of medical treatment and upon discharge from service.

Finally, to the extent that the Veteran relates his current ulcerative colitis to service, his assertions are not probative.  As a lay person he is competent to provide an account of observable symptomatology but not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current ulcerative colitis and his time in service.  As this determination is a medical one it requires medical expertise. Jandreau, 492 F.3d 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that ulcerative colitis developed during the Veteran's period of service or is otherwise related to that service.  Therefore, the Board concludes that the Veteran does not have ulcerative colitis that was incurred in or aggravated by service, or is otherwise related to service.  
 
The Board has carefully evaluated its heightened duty to consider all of the evidence and the applicability of the benefit of the doubt.  However, as the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for ulcerative colitis is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


